



 


 


 
_____________________________________________________
 
AGREEMENT OF MERGER AND
 
PLAN OF REORGANIZATION
 
_____________________________________________________
 
BY AND AMONG
 
CARIBBEAN VILLA CATERING CORPORATION
 
GLOBOTEK ACQUISITION CORP.
 
and
 
CJSC GLOBOTEK
 


 


 


 


 
Dated as of December 31, 2009
 


 


 


 

 
1

--------------------------------------------------------------------------------

 

AGREEMENT OF MERGER AND PLAN OF REORGANIZATION
 
THIS AGREEMENT OF MERGER AND PLAN OF REORGANIZATION (this “Agreement”) is made
and entered into on December 31, 2009, by and among Caribbean Villa Catering
Corporation, a Nevada corporation (“Parent”), Globotek Acquisition Corp., a
Nevada corporation (“Acquisition Corp.”), which is a wholly-owned subsidiary of
Parent, and CJSC Globotek, a closed joint stock company formed pursuant to the
laws of the Russian Federation (the “Company”).
 
W I T N E S S E T H :
 
WHEREAS, the Board of Directors of each of Acquisition Corp., Parent and the
Company have each determined that it is fair to and in the best interests of
their respective corporations and stockholders for Acquisition Corp. to be
merged with and into the Company (the “Merger”) upon the terms and subject to
the conditions set forth herein;
 
WHEREAS, the Board of Directors of each of Parent, Acquisition Corp. and the
Company have approved the Merger in accordance with the Nevada Revised Statutes
(the “NRS”), the laws of the Russian Federation and upon the terms and subject
to the conditions set forth herein, in the Nevada Articles of Merger attached as
Exhibit A hereto (the “Articles of Merger”);
 
WHEREAS, the requisite stockholders of the Company (the “Stockholders”) and
Parent have each approved this Agreement, the Articles of Merger, and the
transactions contemplated and described hereby and thereby, including, without
limitation, the Merger, and Parent, as the sole stockholder of Acquisition
Corp., has approved by written consent pursuant to Section 78.320 of the NRS,
this Agreement, the Articles of Merger and the transactions contemplated and
described hereby and thereby, including, without limitation, the Merger; and
 
WHEREAS, the parties hereto intend that the Merger contemplated herein shall
qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section
368(a)(2)(E) of the Code.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE I.
 
THE MERGER
 
Section 1.01                      Merger.  Subject to the terms and conditions
of this Agreement, the Articles of Merger, Acquisition Corp. shall be merged
with and into the Company in accordance with Section 92A.200 of the NRS. At the
Effective Time (as defined below), the separate legal existence of Acquisition
Corp. shall cease, and the Company shall be the surviving corporation in the
Merger (sometimes hereinafter referred to as the “Surviving Corporation”) and
shall continue its corporate existence under the laws of the Russian
Federation  under the name CJSC Globotek".”
 

 
2

--------------------------------------------------------------------------------

 

Section 1.02                      Effective Time.  The Merger shall become
effective upon the filing of the Articles of Merger with the Secretary of State
of the State of Nevada in accordance with Section 92A.200 of the NRS. The time
at which the Merger shall become effective as aforesaid is referred to
hereinafter as the “Effective Time.”
 
Section 1.03                      Closing. The closing of the Merger (the
“Closing”) shall occur concurrently with the Effective Time (the “Closing
Date”). The Closing shall occur at the offices of Sichenzia Ross Friedman
Ference LLP referred to in Section 10.01 hereof. At the Closing, all of the
documents, certificates, agreements, opinions and instruments referenced in
Article VII will be executed and delivered as described therein. At the
Effective Time, all actions to be taken at the Closing shall be deemed to be
taken simultaneously.
 
Section 1.04                      Charter, Directors and Officers.
 
(a)           The Charter of the Acquisition Corp., as in effect immediately
prior to the Effective Time, attached as Exhibit B hereto, shall be the Charter
of the Surviving Corporation from and after the Effective Time until amended in
accordance with applicable law and such Charter.
 
(b)           Reserved.
 
(c)           The directors and officers listed in Exhibit E hereto shall be the
directors and officers of the Surviving Corporation and Parent, and each shall
hold his or her respective office or offices from and after the Effective Time
until his or her successor shall have been elected and shall have qualified in
accordance with applicable law, or as otherwise provided in the Charter or
By-Laws of the Surviving Corporation or the Articles of Incorporation or By-Laws
of Parent, as the case may be.  The By-Laws of the Acquisition Corp. are and
shall continue to be the By-Laws of the Surviving Corporation.
 
Section 1.05                      Assets and Liabilities. At the Effective Time,
the Surviving Corporation shall possess all the rights, privileges, powers and
franchises of a public as well as of a private nature, and be subject to all the
restrictions, disabilities and duties of each of Acquisition Corp. and the
Company (collectively, the “Constituent Corporations”); and all the rights,
privileges, powers and franchises of each of the Constituent Corporations, and
all property, real, personal and mixed, and all debts due to any of the
Constituent Corporations on whatever account, as well as all other things in
action or belonging to each of the Constituent Corporations, shall be vested in
the Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interest shall be thereafter as effectively
the property of the Surviving Corporation as they were of the several and
respective Constituent Corporations, and the title to any real estate vested by
deed or otherwise in either of such Constituent Corporations shall not revert or
be in any way impaired by the Merger; but all rights of creditors and all liens
upon any property of any of the Constituent Corporations shall be preserved
unimpaired, and all debts, liabilities and duties of the Constituent
Corporations shall thenceforth attach to the Surviving Corporation, and may be
enforced against it to the same extent as if said debts, liabilities and duties
had been incurred or contracted by it.
 

 
3

--------------------------------------------------------------------------------

 



 
Section 1.06                      Manner and Basis of Converting Shares.
 
(a)           At the Effective Time:
 
(i)           each share of common stock, par value $0.001 per share of
Acquisition Corp. that shall be outstanding immediately prior to the Effective
Time shall, by virtue of the Merger and without any action on the part of the
holder thereof, be converted into the right to receive one (1) share of common
stock, no par value, of the Surviving Corporation, so that at the Effective
Time, Parent shall be the holder of all of the issued and outstanding shares of
the Surviving Corporation;
 
(ii)           each share of common stock, without par value, of the Company
(the “Company Common Stock”) beneficially owned by the Stockholders listed on
Schedule 1.06(a)(ii) (other than (A) shares of Company Common Stock as to which
appraisal rights are perfected pursuant to the applicable provisions of the laws
of the Russian Federation and not withdrawn or otherwise forfeited and (B) each
share of Company Common Stock set forth in Sections 1.06(a)(iii) hereof), shall,
by virtue of the Merger and without any action on the part of the holders
thereof, be converted into the right to receive Four Hundred Thousand n
(400,000) of common stock, par value $0.001 per share, of Parent, or an
aggregate of 40,000,000 shares (the “Parent Common Stock”), with fractional
shares of Parent Common Stock rounded up or down to the nearest whole share; and
 
(iii)           each share of Company Common Stock held in the treasury of the
Company immediately prior to the Effective Time shall be cancelled in the Merger
and cease to exist.
 
(b)           After the Effective Time, there shall be no further registration
of transfers on the stock transfer books of the Surviving Corporation of the
shares of Company Common Stock that were outstanding immediately prior to the
Effective Time.
 
Section 1.07                      Surrender and Exchange of Certificates.
 
(a)           Promptly after the Effective Time and upon (a) surrender of a
certificate or certificates representing shares of Company Common Stock that
were outstanding immediately prior to the Effective Time or an affidavit and
indemnification in form reasonably acceptable to counsel for Parent stating that
such Stockholder has lost its certificate or certificates or that such have been
destroyed and (b) delivery of a Letter of Transmittal (as described in Article
IV hereof), Parent shall issue to each record holder of Company Common Stock
surrendering such certificate, certificates or affidavit and Letter of
Transmittal, a certificate or certificates registered in the name of such
Stockholder representing the number of shares of Parent Common Stock that such
Stockholder shall be entitled to receive as set forth in Sections 1.06(a)(ii)
hereof. Until the certificate, certificates or affidavit is or are surrendered
together with the Letter of Transmittal as contemplated by this Section 1.07 and
Article IV hereof, each certificate or affidavit that immediately prior to the
Effective Time represented any outstanding shares of Company Common Stock shall
be deemed at and after the Effective Time to represent only the right to receive
upon surrender as aforesaid the Parent Common Stock specified in Schedule
1.06(a)(ii) for the holder thereof or to perfect any rights of appraisal that
such holder may have pursuant to the applicable provisions of the laws of the
Russian Federation.
 

 
4

--------------------------------------------------------------------------------

 



 
Section 1.08                      Parent Stock.  Parent agrees that it will
cause the Parent Common Stock into which the Company Common Stock is converted
at the Effective Time pursuant to Sections 1.06(a)(ii) to be available for such
purposes. Parent further covenants that immediately following the Effective
Time, there will be no more than 24,800,000 pre-Merger shares of Parent Common
Stock issued and outstanding, and that no other pre-Merger common or preferred
stock or equity securities or any options, warrants, rights or other agreements
or instruments convertible, exchangeable or exercisable into common or preferred
stock or other equity securities shall be issued or outstanding, except as
described herein.  
 
Section 1.09                      Operation of Surviving Corporation.  The
Company acknowledges that upon the effectiveness of the Merger, and the material
compliance by Parent and Acquisition Corp. with their respective duties and
obligations hereunder, Parent shall have the absolute and unqualified right to
deal with the assets and business of the Surviving Corporation as its own
property without limitation on the disposition or use of such assets or the
conduct of such business.
 
Section 1.10                      Further Assurances.  From time to time, from
and after the Effective Time, as and when reasonably requested by Parent, the
proper officers and directors of the Company as of the Effective Time shall, for
and on behalf and in the name of the Company or otherwise, execute and deliver
all such deeds, bills of sale, assignments and other instruments and shall take
or cause to be taken such further actions as Parent, Acquisition Corp. or their
respective successors or assigns reasonably may deem necessary or desirable in
order to confirm or record or otherwise transfer to the Surviving Corporation
title to and possession of all of the properties, rights, privileges, powers,
franchises and immunities of the Company or otherwise to carry out fully the
provisions and purposes of this Agreement and the Articles of Merger.
 
ARTICLE II.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Parent and Acquisition Corp. as
follows. Notwithstanding anything to the contrary contained herein, disclosure
of items in the draft Current Report on Form 8-K of Parent with respect to the
Merger, and all exhibits thereto, a copy of which is attached hereto as Exhibit
E (collectively, the “Disclosures”) shall be deemed to be disclosure of such
items for all purposes under this Agreement, including, without limitation, for
all applicable representations and warranties of the Company:
 
Section 2.01                      Organization, Standing, Subsidiaries, Etc.
 
(a)           The Company is a corporation duly organized and existing in good
standing under the laws of the Russian Federation and has all requisite power
and authority (corporate and other) to carry on its business, to own or lease
its properties and assets, to enter into this Agreement and the Articles of
Merger and to carry out the terms hereof and thereof. Copies of the Charter of
the Company that have been delivered to Parent and Acquisition Corp. prior to
the execution of this Agreement are true and complete and have not since been
amended or repealed.
 

 
5

--------------------------------------------------------------------------------

 



 
(b)           The Company has no subsidiaries or direct or indirect interest (by
way of stock ownership or otherwise) in any firm, corporation, limited liability
company, partnership, association or business.
 
Section 2.02                      Qualification.  The Company is duly qualified
to conduct business as a foreign corporation and is in good standing in each
jurisdiction wherein the nature of its activities or its properties owned or
leased makes such qualification necessary, except where the failure to be so
qualified would not have a material adverse effect on the condition (financial
or otherwise), properties, assets, liabilities, business operations, results of
operations or prospects of the Company taken as a whole (the “Condition of the
Company”).
 
Section 2.03                      Capitalization of the Company.  The authorized
capital stock of the Company consists of 100 shares of Company Common Stock, of
which there are 100 shares of Company Common Stock issued and outstanding, and
such shares are duly authorized, validly issued, fully paid and non-assessable,
and none of such shares have been issued in violation of the preemptive rights
of any natural person, corporation, business trust, association, limited
liability company, partnership, joint venture, other entity, government, agency
or political subdivision (each, a “Person”). The offer, issuance and sale of
such shares of Company Common Stock were (a) exempt from the registration and
prospectus delivery requirements of the Securities Act of 1933, as amended (the
“Securities Act”), (b) registered or qualified (or were exempt from registration
or qualification) under the registration or qualification requirements of all
applicable state securities laws and (c) accomplished in conformity with all
other applicable securities laws. None of such shares of Company Common Stock
are subject to a right of withdrawal or a right of rescission under any federal
or state securities or “Blue Sky” law. Except as otherwise set forth in this
Agreement or any Schedule hereto, the Company has no outstanding options, rights
or commitments to issue Company Common Stock or other Equity Securities (as
defined below) of the Company, and there are no outstanding securities
convertible or exercisable into or exchangeable for Company Common Stock or
other Equity Securities of the Company. For purposes of this Agreement, “Equity
Security” shall mean any stock or similar security of an issuer or any security
(whether stock or Indebtedness for Borrowed Money (as defined below))
convertible, with or without consideration, into any stock or other equity
security, or any security (whether stock or Indebtedness for Borrowed Money)
carrying any warrant or right to subscribe to or purchase any stock or similar
security, or any such warrant or right.
 
Section 2.04                      Indebtedness.  Except for what is set forth on
Schedule 2.04, the Company has no Indebtedness for Borrowed Money. For purposes
of this Agreement, “Indebtedness for Borrowed Money” shall mean (a) all
Indebtedness in respect of money borrowed including, without limitation,
Indebtedness that represents the unpaid amount of the purchase price of any
property and is incurred in lieu of borrowing money or using available funds to
pay such amounts and not constituting an account payable or expense accrual
incurred or assumed in the ordinary course of business of the Company, (b) all
Indebtedness evidenced by a promissory note, bond or similar written obligation
to pay money or (c) all such Indebtedness guaranteed by the Company or for which
the Company is otherwise contingently liable. Furthermore, for purposes of this
Agreement, “Indebtedness” shall mean any obligation of the Company which, under
generally accepted accounting principles in the United Stated (“GAAP”), is
required to be shown on the balance sheet of the Company as a liability. Any
obligation secured by a mortgage, pledge, security interest, encumbrance, lien
or charge of any kind (a “Lien”), shall be deemed to be Indebtedness, even
though such obligation is not assumed by the Company.
 

 
6

--------------------------------------------------------------------------------

 

Section 2.05                      Company Stockholders.  Schedule 2.05 hereto
contains a true and complete list of the names of the record owners of all of
the outstanding shares of Company Common Stock and other Equity Securities of
the Company, together with the number of securities held or to which such Person
has rights to acquire. To the knowledge of the Company, there is no voting
trust, agreement or arrangement among any of the beneficial holders of Company
Common Stock affecting the nomination or election of directors or the exercise
of the voting rights of Company Common Stock.
 
Section 2.06                      Corporate Acts and Proceedings.  The
execution, delivery and performance of this Agreement  and the Articles of
Merger (together, the “Merger Documents”) have been duly authorized by the Board
of Directors of the Company and have been approved by the requisite vote of the
Stockholders, and all of the corporate acts and other proceedings required for
the due and valid authorization, execution, delivery and performance of the
Merger Documents and the consummation of the Merger have been validly and
appropriately taken, except for the filings referred to in Section 1.02.
 
Section 2.07                      Governmental Consents.  All material consents,
approvals, orders, or authorizations of, or registrations, qualifications,
designations, declarations, or filings with any governmental authority on the
part of the Company required in connection with the consummation of the Merger
shall have been obtained prior to, and be effective as of, the Closing.
 
Section 2.08                      Compliance with Laws and Instruments.  The
business, products and operations of the Company have been and are being
conducted in compliance in all material respects with all applicable laws, rules
and regulations, except for such violations thereof for which the penalties, in
the aggregate, would not have a material adverse effect on the Condition of the
Company. The execution, delivery and performance by the Company of the Merger
Documents and the consummation by the Company of the transactions contemplated
by this Agreement: (a) will not cause the Company to violate or contravene (i)
any provision of law, (ii) any rule or regulation of any agency or government,
(iii) any order, judgment or decree of any court, or (iv) any provision of the
Charter of the Company, (b) will not violate or be in conflict with, result in a
breach of or constitute (with or without notice or lapse of time, or both) a
default under, any indenture, loan or credit agreement, deed of trust, mortgage,
security agreement or other contract, agreement or instrument to which the
Company is a party or by which the Company or any of its properties is bound or
affected, except as would not have a material adverse effect on the Condition of
the Company and (c) will not result in the creation or imposition of any Lien
upon any property or asset of the Company. The Company is not in violation of,
or (with or without notice or lapse of time, or both) in default under, any term
or provision of its Charter or of any indenture, loan or credit agreement, deed
of trust, mortgage, security agreement or, except as would not materially and
adversely affect the Condition of the Company, any other material agreement or
instrument to which the Company is a party or by which the Company or any of its
properties is bound or affected.
 
Section 2.09                      Binding Obligations.  The Merger Documents
constitute the legal, valid and binding obligations of the Company and are
enforceable against the Company in accordance with their respective terms,
except as such enforcement is limited by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
 

 
7

--------------------------------------------------------------------------------

 

Section 2.10                      Broker’s and Finder’s Fees. No Person has, or
as a result of the transactions contemplated or described herein will have, any
right or valid claim against the Company, Parent, Acquisition Corp. or any
Stockholder for any commission, fee or other compensation as a finder or broker,
or in any similar capacity.
 
Section 2.11                      Financial Statements.  Parent has previously
been provided with drafts of the Company’s (i) audited balance sheet (the
“Balance Sheet”) as of December 31, 2008 (the “Company Balance Sheet Date”),
(ii) audited statements of operations and accumulated deficits and cash flows
for the years ended December 31, 2008 and December 31, 2007, (iii) unaudited
balance sheet as of September 30, 2009, and (iv) unaudited statements of
operations and accumulated deficits and cash flows for the nine months ended
September 30, 2009 and September 30, 2008. Such financial statements are
collectively referred to as the “Financial Statements”. The Financial Statements
(a) are in accordance with the books and records of the Company, (b) present
fairly in all material respects the financial condition of the Company at the
dates therein specified and the results of its operations and changes in
financial position for the periods therein specified and (c) have been prepared
in accordance with GAAP applied on a basis consistent with prior accounting
periods.
 
Section 2.12                      Absence of Undisclosed Liabilities. The
Company has no material obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due), arising out
of any transaction entered into at or prior to the Closing, except (a) as
disclosed in the Balance Sheet, (b) to the extent set forth on or reserved
against in the Balance Sheet or the notes to the Financial Statements, (c)
current liabilities incurred and obligations under agreements entered into in
the usual and ordinary course of business since the Company Balance Sheet Date,
none of which (individually or in the aggregate) has had or will have a material
adverse effect on the Condition of the Company and (d) by the specific terms of
any written agreement, document or arrangement identified in the Disclosures.
 
Section 2.13                      Changes.  Since the Company Balance Sheet
Date, the Company has not (a) incurred any debts, obligations or liabilities,
absolute, accrued, contingent or otherwise, whether due or to become due, except
for fees, expenses and liabilities incurred in connection with the Merger and
related transactions and current liabilities incurred in the usual and ordinary
course of business, (b) discharged or satisfied any Liens other than those
securing, or paid any obligation or liability other than, current liabilities
shown on the Balance Sheet and current liabilities incurred since the Company
Balance Sheet Date, in each case in the usual and ordinary course of business,
(c) mortgaged, pledged or subjected to Lien any of its assets, tangible or
intangible other than in the usual and ordinary course of business, (d) sold,
transferred or leased any of its assets, except in the usual and ordinary course
of business, (e) cancelled or compromised any debt or claim, or waived or
released any right, of material value, (f) suffered any physical damage,
destruction or loss (whether or not covered by insurance) materially and
adversely affecting the Condition of the Company, (g) entered into any
transaction other than in the usual and ordinary course of business, (h)
encountered any labor union difficulties, (i) made or granted any wage or salary
increase or made any increase in the amounts payable under any profit sharing,
bonus, deferred compensation, severance pay, insurance, pension, retirement or
other employee benefit plan, agreement or arrangement, other than in the
ordinary course of business consistent with past practice, or entered into any
employment agreement, (j) issued or sold any shares of capital stock, bonds,
notes, debentures or other securities or granted any
 

 
8

--------------------------------------------------------------------------------

 

options (including employee stock options), warrants or other rights with
respect thereto, (k) declared or paid any dividends on or made any other
distributions with respect to, or purchased or redeemed, any of its outstanding
capital stock, (l) suffered or experienced any change in, or condition
affecting, the Condition of the Company other than changes, events or conditions
in the usual and ordinary course of its business, none of which (either by
itself or in conjunction with all such other changes, events and conditions) has
been materially adverse, (m) made any change in the accounting principles,
methods or practices followed by it or depreciation or amortization policies or
rates theretofore adopted, (n) made or permitted any amendment or termination of
any material contract, agreement or license to which it is a party, (o) suffered
any material loss not reflected in the Balance Sheet or its statement of income
for the period ended on the Company Balance Sheet Date, (p) paid, or made any
accrual or arrangement for payment of, bonuses or special compensation of any
kind or any severance or termination pay to any present or former officer,
director, employee, stockholder or consultant, (q) made or agreed to make any
charitable contributions or incurred any non-business expenses in excess of
$50,000 in the aggregate or (r) entered into any agreement, or otherwise
obligated itself, to do any of the foregoing.  
 
Section 2.14                      Assets and Contracts.
 
(a)           Schedule 2.14(a) contains a true and complete list of all real
property leased by the Company and of all tangible personal property owned or
leased by the Company having a cost or fair market value of greater than
$250,000. All the real property listed in Schedule 2.14(a) is leased by the
Company under valid leases enforceable in accordance with their terms, and there
is not, under any such lease, any existing default or event of default or event
which with notice or lapse of time, or both, would constitute a default by the
Company, and the Company has not received any notice or claim of any such
default by the Company. The Company does not own any real property.
 
(b)           Except as expressly set forth in this Agreement, the Financial
Statements or the notes thereto, or as disclosed in Schedule 2.14(b) hereto, the
Company is not a party to any written or oral agreement not made in the ordinary
course of business that is material to the Company. Except as disclosed in
Schedule 2.14(b) hereto, the Company is not a party to any written or oral (i)
agreement for the purchase of fixed assets or for the purchase of materials,
supplies or equipment in excess of normal operating requirements, (ii) agreement
for the employment of any officer, individual employee or other Person on a
full-time basis or any agreement with any Person for consulting services, (iii)
indenture, loan or credit agreement, note agreement, deed of trust, mortgage,
security agreement, promissory note or other agreement or instrument relating to
or evidencing Indebtedness for Borrowed Money or subjecting any asset or
property of the Company to any Lien or evidencing any Indebtedness, (iv)
guaranty of any Indebtedness, (v) other than as set forth in Schedule 2.14(a)
hereto, lease or agreement under which the Company is lessee of or holds or
operates any property, real or personal, owned by any other Person under which
payments to such Person exceed $250,000 per year, (vi) agreement granting any
preemptive right, right of first refusal or similar right to any Person, (vii)
agreement or arrangement with any Affiliate or any “associate” (as such term is
defined in Rule 405 under the Securities Act) of the Company or any present or
former officer, director or stockholder of the Company, (viii) agreement
obligating the Company to pay any royalty or similar charge for the use or
exploitation of any tangible or intangible property, (ix) covenant not to
compete or
 

 
9

--------------------------------------------------------------------------------

 

other material restriction on its ability to conduct a business or engage in any
other activity, (x) agreement to register securities under the Securities Act or
(xi) collective bargaining agreement. Except as disclosed in Schedule 2.14(b),
none of the agreements, contracts, leases, instruments or other documents or
arrangements listed in Schedules 2.14(a) and 2.14(b) requires the consent of any
of the parties thereto other than the Company to permit the contract, agreement,
lease, instrument or other document or arrangement to remain effective following
consummation of the Merger and the transactions contemplated hereby. For
purposes of this Agreement, an “Affiliate” shall mean any Person that directly
or indirectly controls, is controlled by, or is under common control with, the
indicated Person.
 
(c)           The Company has made available to Parent and Acquisition Corp.
true and complete copies of all agreements and other documents and a description
of all applicable oral agreements disclosed or referred to in Schedules 2.14(a)
and 2.14(b), as well as any additional agreements or documents, requested by
Parent or Acquisition Corp. The Company has in all material respects performed
all obligations required to be performed by it to date and is not in default in
any material respect under any of the contracts, agreements, leases, documents,
commitments or other arrangements to which it is a party or by which it or any
of its property is otherwise bound or affected.
 
Section 2.15                      Personnel.  The Company has complied in all
material respects with all laws relating to the employment of labor, and the
Company has encountered no material labor union difficulties. Other than
pursuant to ordinary arrangements of compensation to personnel, the Company is
not under any obligation or liability to any officer, director, consultant or
staff member of the Company.
 
Section 2.16                      Tax Returns and Audits.
 
(a)           Except as disclosed in Schedule 2.16(a) hereto, all required Tax
Returns (as defined below) of the Company have been accurately prepared and duly
and timely filed, and all Taxes (as defined below) required to be paid with
respect to the periods covered by such returns have been paid. Except as
disclosed in Schedule 2.16(a) hereto, the Company is not and has not been
delinquent in the payment of any Tax. The Company has not had a Tax deficiency
proposed or assessed against it and has not executed a waiver of any statute of
limitations on the assessment or collection of any Tax. None of the Company’s
income tax returns has been audited by any governmental authority; and none of
the Company’s income or franchise tax returns has been audited by any
governmental authority. The reserves for Taxes reflected on the Balance Sheet,
if any, are and will be sufficient for the payment of all unpaid Taxes payable
by the Company as of the Company Balance Sheet Date. Since the Company Balance
Sheet Date, the Company has made adequate provisions on its books of account for
all Taxes with respect to its business, properties and operations for such
period. Except as disclosed in Schedule 2.16(a) hereto, the Company has withheld
or collected from each payment made to each of its employees the amount of all
taxes  required to be withheld or collected therefrom, and has paid the same to
the proper Tax receiving officers or authorized depositaries. There are no
federal, state, local or foreign audits, actions, suits, proceedings,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns of the Company now pending, and the Company has not received any
notice of any proposed audits, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns. The Company is not obligated
to make a payment, nor is it
 

 
10

--------------------------------------------------------------------------------

 

a party to any agreement that under certain circumstances could obligate it to
make a payment that would not be deductible under Section 280G of the Code. The
Company has not agreed, nor is it required, to make any adjustments under
Section 481(a) of the Code (or any similar provision of state, local and foreign
law), whether by reason of a change in accounting method or otherwise, for any
Tax period for which the applicable statute of limitations has not yet expired.
The Company (i) is not a party to, nor is it bound by or obligated under, any
Tax sharing agreement, Tax indemnification agreement or similar contract or
arrangement, whether written or unwritten (collectively, “Tax Sharing
Agreements”), and (ii) does not have any potential liability or obligation to
any Person as a result of, or pursuant to, any such Tax Sharing Agreements,
except as set forth in the Escrow Agreement attached hereto as Exhibit F.
 
(b)           For purposes of this Agreement, the following terms shall have the
meanings provided below:
 
(i)           “Tax” or “Taxes” shall mean (A) any and all taxes, assessments,
customs, duties, levies, fees, tariffs, imposts, deficiencies and other
governmental charges of any kind whatsoever (including, but not limited to,
taxes on or with respect to net or gross income, franchise, profits, gross
receipts, capital, sales, use, ad valorem, value added, transfer, real property
transfer, transfer gains, transfer taxes, inventory, capital stock, license,
payroll, employment, social security, unemployment, severance, occupation, real
or personal property, estimated taxes, rent, excise, occupancy, recordation,
bulk transfer, intangibles, alternative minimum, doing business, withholding and
stamp), together with any interest thereon, penalties, fines, damages costs,
fees, additions to tax or additional amounts with respect thereto, imposed by
the United States (federal, state or local) or other applicable jurisdiction;
(B) any liability for the payment of any amounts described in clause (A) as a
result of being a member of an affiliated, consolidated, combined, unitary or
similar group or as a result of transferor or successor liability; and (C) any
liability for the payments of any amounts as a result of being a party to any
Tax Sharing Agreement or as a result of any express or implied obligation to
indemnify any other Person with respect to the payment of any amounts of the
type described in clause (A) or (B).
 
(ii)           “Tax Return” shall include all returns and reports (including
elections, declarations, disclosures, schedules, estimates and information
returns  required to be supplied to a Tax authority relating to Taxes.
 
Section 2.17                      Patents and Other Intangible Assets.
 
(a)           The Company (i) owns or has the right to use, free and clear of
all Liens, claims and restrictions, all patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect to the foregoing used
in or necessary for the conduct of its business as now conducted or proposed to
be conducted without infringing upon or otherwise acting adversely to the right
or claimed right of any Person under or with respect to any of the foregoing and
(ii) is not obligated or under any liability to make any payments by way of
royalties, fees or otherwise to any owner or licensor of, or other claimant to,
any patent, trademark, service mark, trade name, copyright or other intangible
asset, with respect to the use thereof or in connection with the conduct of its
business or otherwise.
 

 
11

--------------------------------------------------------------------------------

 

(b)           To the knowledge of the Company, the Company owns and has the
unrestricted right to use all trade secrets, if any, including know-how,
negative know-how, formulas, patterns, programs, devices, methods, techniques,
inventions, designs, processes, computer programs and technical data and all
information that derives independent economic value, actual or potential, from
not being generally known or known by competitors (collectively, “Intellectual
Property”) required for or incident to the development, operation and sale of
all products and services sold by the Company, free and clear of any right, Lien
or claim of others; provided, however, that the possibility exists that other
Persons, completely independently of the Company or its employees or agents,
could have developed Intellectual Property similar or identical to that of the
Company. The Company is not aware of any such development of substantially
identical trade secrets or technical information by others. All Intellectual
Property can and will be transferred by the Company to the Surviving Corporation
as a result of the Merger and without the consent of any Person other than the
Company.
 
Section 2.18                      Employee Benefit Plans; ERISA.
 
(a)           Except as disclosed on Schedule 2.18 hereto, there are no
“employee benefit plans” (within the meaning of Section 3(3) of ERISA) nor any
other employee benefit or fringe benefit arrangements, practices, contracts,
policies or programs of every type other than programs merely involving the
regular payment of wages, commissions, or bonuses established, maintained or
contributed to by the Company, whether written or unwritten and whether or not
funded. The plans listed on Schedule 2.18 hereto are hereinafter referred to as
the “Employee Benefit Plans.”
 
(b)           All current and prior material documents, including all amendments
thereto, with respect to each Employee Benefit Plan have been made available to
Parent and Acquisition Corp. or their advisors.
 
(c)           To the knowledge of the Company, all Employee Benefit Plans are in
material compliance with the applicable requirements of ERISA, the Code and any
other applicable state, federal or foreign law.
 
(d)           There are no pending claims or lawsuits that have been asserted or
instituted against any Employee Benefit Plan, the assets of any of the trusts or
funds under the Employee Benefit Plans, the plan sponsor or the plan
administrator of any of the Employee Benefit Plans or against any fiduciary of
an Employee Benefit Plan with respect to the operation of such plan, nor does
the Company have any knowledge of any incident, transaction, occurrence or
circumstance that might reasonably be expected to form the basis of any such
claim or lawsuit.
 
(e)           There is no pending or, to the knowledge of the Company,
contemplated investigation, or pending or possible enforcement action by the
Pension Benefit Guaranty Corporation, the Department of Labor, the Internal
Revenue Service or any other government agency with respect to any Employee
Benefit Plan and the Company has no knowledge of any incident, transaction,
occurrence or circumstance which might reasonably be expected to trigger such an
investigation or enforcement action.
 

 
12

--------------------------------------------------------------------------------

 

(f)           No actual or, to the knowledge of the Company, contingent
liability exists with respect to the funding of any Employee Benefit Plan or for
any other expense or obligation of any Employee Benefit Plan, except as
disclosed on the financial statements of the Company, and no contingent
liability exists under ERISA with respect to any “multi-employer plan,” as
defined in Section 3(37) or Section 4001(a)(3) of ERISA.
 
(g)           No events have occurred or are expected to occur with respect to
any Employee Benefit Plan that would cause a material change in the costs of
providing benefits under such Employee Benefit Plan or would cause a material
change in the cost of providing for other liabilities of such Employee Benefit
Plan.
 
Section 2.19                      Title to Property and Encumbrances.  The
Company has good, valid and indefeasible marketable title to all properties and
assets used in the conduct of its business (except for property held under valid
and subsisting leases that are in full force and effect and which are not in
default) free of all Liens and other encumbrances, except Permitted Liens (as
defined below) and such ordinary and customary imperfections of title,
restrictions and encumbrances as do not, individually or in the aggregate,
materially detract from the value of the property or assets or materially impair
the use made thereof by the Company in its business. Without limiting the
generality of the foregoing, the Company has good and indefeasible title to all
of its properties and assets reflected in the Balance Sheet, except for property
disposed of in the usual and ordinary course of business since the Company
Balance Sheet Date and for property held under valid and subsisting leases that
are in full force and effect and that are not in default. For purposes of this
Agreement, “Permitted Liens” shall mean (a) Liens for taxes and assessments or
governmental charges or levies not at the time due or in respect of which the
validity thereof shall currently be contested in good faith by appropriate
proceedings; (b) Liens in respect of pledges or deposits under workmen’s
compensation laws or similar legislation, carriers’, warehousemen’s, mechanics’,
laborers’ and materialmens’ and similar Liens, if the obligations secured by
such Liens are not then delinquent or are being contested in good faith by
appropriate proceedings and (c) Liens incidental to the conduct of the business
of the Company that were not incurred in connection with the borrowing of money
or the obtaining of advances or credits and that do not in the aggregate
materially detract from the value of its property or materially impair the use
made thereof by the Company in its business.
 
Section 2.20                      Condition of Properties.  All facilities,
machinery, equipment, fixtures and other properties owned, leased or used by the
Company are in reasonably good operating condition and repair, subject to
ordinary wear and tear, and are adequate and sufficient for the Company’s
business.
 
Section 2.21                      Insurance Coverage.  There is in full force
and effect one or more policies of insurance issued by insurers of recognized
responsibility, insuring the Company and its properties, products and business
against such losses and risks, and in such amounts, as are customary for
corporations of established reputation engaged in the same or similar business
and similarly situated. The Company has not been refused any insurance coverage
sought or applied for, and the Company has no reason to believe that it will be
unable to renew its existing insurance coverage as and when the same shall
expire upon terms at least as favorable to those currently in effect, other than
possible increases in premiums that do not result from any act or omission of
the Company. No suit, proceeding or action or, to the best current actual
knowledge of the Company, threat of suit, proceeding or action has been asserted
or made against the Company within the last five years due to alleged bodily
injury, disease, medical condition, death or property damage arising out of the
function or malfunction of a product, procedure or service designed,
manufactured, sold or distributed by the Company.
 

 
13

--------------------------------------------------------------------------------

 

Section 2.22                      Litigation.  Except as disclosed in Schedule
2.22 hereto, there is no legal action, suit, arbitration or other legal,
administrative or other governmental proceeding pending or, to the knowledge of
the Company, threatened against or affecting the Company or its properties,
assets or business, and after reasonable investigation, the Company is not aware
of any incident, transaction, occurrence or circumstance that might reasonably
be expected to result in or form the basis for any such action, suit,
arbitration or other proceeding. The Company is not in default with respect to
any order, writ, judgment, injunction, decree, determination or award of any
court or any governmental agency or instrumentality or arbitration authority.
 
Section 2.23                      Licenses.  The Company possesses from all
appropriate governmental authorities all licenses, permits, authorizations,
approvals, franchises and rights necessary for the Company to engage in the
business currently conducted by it, all of which are in full force and effect.
 
Section 2.24                      Interested Party Transactions.  Except as
described on Schedule 2.24 annexed hereto, no officer, director or stockholder
of the Company or any Affiliate or “associate” (as such term is defined in Rule
405 under the Securities Act) of any such Person or the Company has or has had,
either directly or indirectly, (a) an interest in any Person that (i) furnishes
or sells services or products that are furnished or sold or are proposed to be
furnished or sold by the Company or (ii) purchases from or sells or furnishes to
the Company any goods or services, or (b) a beneficial interest in any contract
or agreement to which the Company is a party or by which it may be bound or
affected.
 
Section 2.25                      Environmental Matters.
 
(a)           To the knowledge of the Company, the Company has never generated,
used, handled, treated, released, stored or disposed of any Hazardous Materials
(as defined below) on any real property on which it now has or previously had
any leasehold or ownership interest, except in compliance with all applicable
Environmental Laws (as defined below).
 
(b)           To the knowledge of the Company, the historical and present
operations of the business of the Company are in compliance with all applicable
Environmental Laws, except where any non-compliance has not had and would not
reasonably be expected to have a material adverse effect on the Condition of the
Company.
 
(c)           There are no material pending or, to the knowledge of the Company,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to the Company relating to any Environmental Law; and, to
the knowledge of the Company, there are no conditions or occurrences on any of
the real property used by the Company in connection with its business that would
reasonably be expected to lead to any such demands, claims or notices against or
to the Company, except such as have not had, and would not reasonably be
expected to have, a material adverse effect on the Condition of the Company.
 


 

 
14

--------------------------------------------------------------------------------

 

(d)           To the knowledge of the Company, (i) the Company has not sent or
disposed of, otherwise had taken or transported, arranged for the taking or
disposal of (on behalf of itself, a customer or any other party) or in any other
manner participated or been involved in the taking of or disposal or release of
a Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLIS” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) the Company is not involved in (and has no
basis to reasonably expect to be involved in) any suit or proceeding and has not
received (and has no basis to reasonably expect to receive) any notice, request
for information or other communication from any governmental authority or other
third party with respect to a release or threatened release of any Hazardous
Material or a violation or alleged violation of any Environmental Law, and has
not received (and has no basis to reasonably expect to receive) notice of any
claims from any Person relating to property damage, natural resource damage or
to personal injuries from exposure to any Hazardous Material; and (iii) the
Company has timely filed every report required to be filed, acquired all
necessary certificates, approvals and permits, and generated and maintained all
required data, documentation and records under all Environmental Laws, in all
such instances except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Condition of the Company.
 
(e)           For purposes of this Agreement, the following terms shall have the
meanings provided below:
 
(i)           “Environmental Laws” shall mean the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001,
et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.;
the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136, et seq. and
comparable state statutes dealing with the registration, labeling and use of
pesticides and herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C. §§ 1251 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 1801, et seq.; as any of the above
statutes have been amended as of the date hereof, all rules, regulations and
policies promulgated pursuant to any of the above statutes, and any other
foreign, federal, state or local law, statute, ordinance, rule, regulation or
policy governing environmental matters, as the same have been amended as of the
date hereof.
 
(ii)           “Hazardous Material” shall mean any substance or material meeting
any one or more of the following criteria: (a) it is or contains a substance
designated as or meeting the characteristics of a hazardous waste, hazardous
substance, hazardous material, pollutant, contaminant or toxic substance under
any Environmental Law; (b) its presence at some quantity requires investigation,
notification or remediation under any Environmental Law; or (c) it contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, petroleum
hydrocarbons, petroleum derived substances or waste, pesticides, herbicides,
crude oil or any fraction thereof, nuclear fuel, natural gas or synthetic gas.
 

 
15

--------------------------------------------------------------------------------

 



 
Section 2.26                      Questionable Payments.  Neither the Company
nor any director, officer or, to the knowledge of the Company, agent, employee
or other Person associated with or acting on behalf of the Company, has used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payments to government officials or employees from corporate funds;
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets; made any false or fictitious entries on the books of record of any
such corporations; or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
 
Section 2.27                      Obligations to or by Stockholders.  Except as
set forth in Schedule 2.27 hereto, the Company has no liability or obligation or
commitment to any Stockholder or any Affiliate or “associate” (as such term is
defined in Rule 405 under the Securities Act) of any Stockholder, nor does any
Stockholder or any such Affiliate or associate have any liability, obligation or
commitment to the Company.  
 
Section 2.28                      Duty to Make Inquiry.  To the extent that any
of the representations or warranties in this Article II are qualified by
“knowledge” or “belief,” the Company represents and warrants that it has made
due and reasonable inquiry and investigation concerning the matters to which
such representations and warranties relate, including, but not limited to,
diligent inquiry of its directors, officers and key personnel.
 
Section 2.29                      Disclosure.  There is no fact relating to the
Company that the Company has not disclosed to Parent and Acquisition Corp. in
writing that has had or is currently having a material and adverse effect or,
insofar as the Company can now foresee, will materially and adversely affect the
Condition of the Company. No representation or warranty by the Company herein
and no information disclosed in the schedules or exhibits hereto by the Company
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP.
 
Parent and Acquisition Corp. represent and warrant to the Company as follows.
Notwithstanding anything to the contrary contained herein, disclosure of items
in the Parent SEC Documents (as defined below) shall be deemed to be disclosure
of such items for all purposes under this Agreement, including, without
limitation, for all applicable representations and warranties of Parent and
Acquisition Corp.:
 


 

 
16

--------------------------------------------------------------------------------

 

Section 3.01                      Organization and Standing.  Parent is a
corporation duly organized and existing in good standing under the laws of the
State of Nevada. Acquisition Corp. is a corporation duly organized and existing
in good standing under the laws of the State of Nevada. Parent and Acquisition
Corp. have heretofore delivered to the Company complete and correct copies of
their respective Certificates of Incorporation and By-Laws as now in effect.
Parent and Acquisition Corp. have full corporate power and authority to carry on
their respective businesses as they are now being conducted and as now proposed
to be conducted and to own or lease their respective properties and assets.
Neither Parent nor Acquisition Corp. has any subsidiaries (except Parent’s
ownership of Acquisition Corp. and Caribbean Villa Catering Holdings, Inc.) or
direct or indirect interest (by way of stock ownership or otherwise) in any
firm, corporation, limited liability company, partnership, association or
business. Parent owns all of the issued and outstanding capital stock of
Acquisition Corp. free and clear of all Liens, and Acquisition Corp. has no
outstanding options, warrants or rights to purchase capital stock or other
securities of Acquisition Corp., other than the capital stock owned by Parent.
Unless the context otherwise requires, all references in this Article III to
“Parent” shall be treated as being a reference to Parent and Acquisition Corp.
taken together as one enterprise.
 
Section 3.02                      Qualification.  Parent is duly qualified to
conduct business as a foreign corporation and is in good standing in each
jurisdiction wherein the nature of its activities or its properties owned or
leased makes such qualification necessary, except where the failure to be so
qualified would not have a material adverse effect on the condition, properties,
assets, liabilities or business operations of Parent (the “Condition of the
Parent”).
 
Section 3.03                      Corporate Authority.  Each of Parent and/or
Acquisition Corp. (as the case may be) has full corporate power and authority to
enter into the Merger Documents and the other agreements to be made pursuant to
the Merger Documents, and to carry out the transactions contemplated hereby and
thereby. All corporate acts and proceedings required for the authorization,
execution, delivery and performance of the Merger Documents and such other
agreements and documents by Parent and/or Acquisition Corp. (as the case may be)
have been duly and validly taken or will have been so taken prior to the
Closing. Each of the Merger Documents constitutes a legal, valid and binding
obligation of Parent and/or Acquisition Corp. (as the case may be), each is
enforceable against it and/or them in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and by general principles of
equity.
 
Section 3.04                      Broker’s and Finder’s Fees.  Other than fees
that will be paid to Strategic Capitilization Group, no Person is entitled by
reason of any act or omission of Parent or Acquisition Corp. to any broker’s or
finder’s fees, commission or other similar compensation with respect to the
execution and delivery of the Merger Documents, or with respect to the
consummation of the transactions contemplated thereby, except as set forth in
the Disclosures.
 
Section 3.05                      Capitalization.
 

 
17

--------------------------------------------------------------------------------

 

(a)           The authorized capital stock of Parent consists of (i)
125,000,000 shares of Parent Common Stock, of which 24,800,000 shares are issued
and outstanding (with fractional shares rounded up to the nearest whole
share.  There are no preferred shares authorized or issued.. Parent has no
outstanding options, rights or commitments to issue shares of Parent Stock or
any other Equity Security of Parent or Acquisition Corp., and there are no
outstanding securities convertible or exercisable into or exchangeable for
shares of Parent Common Stock or any other Equity Security of Parent or
Acquisition Corp. There is no voting trust, agreement or arrangement among any
of the beneficial holders of Parent Common Stock affecting the nomination or
election of directors or the exercise of the voting rights of Parent Common
Stock. The offer, issuance and sale of such shares of Parent Common Stock were
(a) exempt from the registration and prospectus delivery requirements of the
Securities Act, (b) registered or qualified (or were exempt from registration or
qualification) under the registration or qualification requirements of all
applicable state securities laws and (c) accomplished in conformity with all
other applicable securities laws. None of such shares of Parent Common Stock are
subject to a right of withdrawal or a right of rescission under any federal or
state securities or “Blue Sky” law.
 
(b)           The authorized capital stock of Acquisition Corp. consists of
3,000 shares of common stock, par value $0.001 per share (the “Acquisition Corp.
Common Stock”), of which 1,000 shares are issued and outstanding. All of the
outstanding Acquisition Corp. Common Stock is owned by Parent. All outstanding
shares of the capital stock of Acquisition Corp. are validly issued and
outstanding, fully paid and non-assessable, and none of such shares have been
issued in violation of the preemptive rights of any Person. Acquisition Corp.
has no outstanding options, rights or commitments to issue shares of Acquisition
Corp. Common Stock or any other Equity Security of Acquisition Corp., and there
are no outstanding securities convertible or exercisable into or exchangeable
for shares of Acquisition Corp. Common Stock or any other Equity Security of
Acquisition Corp.
 
Section 3.06                      Acquisition Corp.  Acquisition Corp. is a
wholly-owned Nevada subsidiary of Parent that was formed specifically for the
purpose of the Merger and that has not conducted any business or acquired any
property, and will not conduct any business or acquire any property prior to the
Closing Date, except in preparation for and otherwise in connection with the
transactions contemplated by the Merger Documents and the other agreements to be
made pursuant to or in connection with the Merger Documents.
 
Section 3.07                      Validity of Shares.  The shares of Parent
Common Stock to be issued at the Closing pursuant to Section 1.06(a)(ii) hereof,
when issued and delivered in accordance with the terms of the Merger Documents,
shall be duly and validly issued, fully paid and non-assessable. Based in part
on the representations and warranties of the Stockholders as contemplated by
Article IV hereof and assuming the accuracy thereof, the issuance of the Parent
Common Stock upon consummation of the Merger pursuant to Sections 1.06(a)(ii)
will be exempt from the registration and prospectus delivery requirements of the
Securities Act and from the qualification or registration requirements of any
applicable state “Blue Sky” or securities laws.
 

 
18

--------------------------------------------------------------------------------

 



 
Section 3.08                      SEC Reporting and Compliance.
 
(a)           Parent filed a registration statement on Form S-1 under the
Securities Act, which became effective on June 23, 2008, as amended to date (the
“Parent Registration Statement”).  Since that date, Parent has timely filed with
the U.S. Securities and Exchange Commission (the “Commission”) all registration
statements, proxy statements, information statements and reports required to be
filed pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Parent has not filed with the Commission a certificate on Form 15
pursuant to Rule 12h-3 of the Exchange Act.
 
(b)           Parent has made available to the Company true and complete copies
of the registration statements, information statements and other reports
(collectively, the “Parent SEC Documents”) filed by Parent with the Commission.
None of the Parent SEC Documents, as of their respective dates, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained therein not misleading.
 
(c)           Prior to and until the Closing, Parent will provide to the Company
copies of any and all amendments or supplements to the Parent SEC Documents
filed with the Commission and all subsequent registration statements and reports
filed by Parent subsequent to the filing of the Parent SEC Documents with the
Commission and any and all subsequent information statements, proxy statements,
reports or notices filed by Parent with the Commission or delivered to the
stockholders of Parent.
 
(d)           Parent is not an investment company within the meaning of Section
3 of the Investment Company Act of 1940, as amended.
 
(e)           The shares of Parent Common Stock are quoted on the
Over-the-Counter (OTC) Bulletin Board under the symbol “CBBV.OB” and Parent is
in compliance in all material respects with all rules and regulations of the OTC
Bulletin Board applicable to it and the Parent Common Stock.
 
(f)           Between the date hereof and the Closing Date, Parent shall
continue to satisfy the filing requirements of the Exchange Act and all other
requirements of applicable securities laws and of the OTC Bulletin Board.
 
(g)           The Parent SEC Documents include all certifications and statements
required of it, if any, by (i) Rule 13a-14 or 15d-14 under the Exchange Act, and
(ii) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002), and
each of such certifications and statements contain no qualifications or
exceptions to the matters certified therein other than a knowledge
qualification, permitted under such provision, and have not been modified or
withdrawn and neither Parent nor any of its officers has received any notice
from the Commission questioning or challenging the accuracy, completeness, form
or manner of filing or submission of such certifications or statements.
 
(h)           Parent has otherwise complied with the Securities Act, Exchange
Act and all other applicable federal and state securities laws.
 

 
19

--------------------------------------------------------------------------------

 



 
Section 3.09                      Financial Statements.  The balance sheets and
statements of operations, stockholders’ equity and cash flows contained in the
Parent SEC Documents (the “Parent Financial Statements”) (a) have been prepared
in accordance with GAAP applied on a basis consistent with prior periods (and,
in the case of unaudited financial information, on a basis consistent with
year-end audits), (b) are in accordance with the books and records of Parent and
(c) present fairly in all material respects the financial condition of Parent at
the dates therein specified and the results of its operations and changes in
financial position for the periods therein specified.  The financial statements
included in parent’s Registration Statement were audited by Moore & Associates,
Chartered, Parent’s independent registered public accounting firm.
 
Section 3.10                      Governmental Consents.  All material consents,
approvals, orders, or authorizations of, or registrations, qualifications,
designations, declarations, or filings with any federal or state governmental
authority on the part of Parent or Acquisition Corp. required in connection with
the consummation of the Merger shall have been obtained prior to, and be
effective as of, the Closing.
 
Section 3.11                      Compliance with Laws and Other
Instruments.  The execution, delivery and performance by Parent and/or
Acquisition Corp. of the Merger Documents and the other agreements to be made by
Parent or Acquisition Corp. pursuant to or in connection with the Merger
Documents and the consummation by Parent and/or Acquisition Corp. of the
transactions contemplated by the Merger Documents will not cause Parent and/or
Acquisition Corp. to violate or contravene (a) any provision of law, (b) any
rule or regulation of any agency or government, (c) any order, judgment or
decree of any court or (d) any provision of their respective charters or By-laws
as amended and in effect on and as of the Closing Date and will not violate or
be in conflict with, result in a breach of or constitute (with or without notice
or lapse of time, or both) a default under any material indenture, loan or
credit agreement, deed of trust, mortgage, security agreement or other agreement
or contract to which Parent or Acquisition Corp. is a party or by which Parent
and/or Acquisition Corp. or any of their respective properties is bound.
 
Section 3.12                      No General Solicitation.  In issuing the
Parent Stock in the Merger hereunder, neither Parent nor anyone acting on its
behalf has offered to sell the Parent Stock by any form of general solicitation
or advertising.
 
Section 3.13                      Binding Obligations.  The Merger Documents
constitute the legal, valid and binding obligations of Parent and Acquisition
Corp., and are enforceable against Parent and Acquisition Corp., in accordance
with their respective terms, except as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
Section 3.14                      Absence of Undisclosed Liabilities.  Neither
Parent nor Acquisition Corp. has any material obligation or liability (whether
accrued, absolute, contingent, liquidated or otherwise, whether due or to become
due), arising out of any transaction entered into at or prior to the Closing,
except (a) as disclosed in the Parent SEC Documents, (b) to the extent set forth
on or reserved against in the balance sheet of Parent in the most recent Parent
SEC Document filed by Parent (the “Parent Balance Sheet”) or the notes to the
Parent Financial Statements, (c) current liabilities incurred and obligations
under agreements entered into in the usual and ordinary course of business since
the date of the Parent Balance Sheet (the “Parent Balance Sheet Date”), none of
which (individually or in the aggregate) materially and adversely affects the
Condition of Parent and (d) by the specific terms of any written agreement,
document or arrangement attached as an exhibit to the Parent SEC Documents.
 

 
20

--------------------------------------------------------------------------------

 

Section 3.15                      Changes.  Since the Parent Balance Sheet Date,
except as disclosed in the Parent SEC Documents, Parent has not (a) incurred any
debts, obligations or liabilities, absolute, accrued or, to Parent’s knowledge,
contingent, whether due or to become due, except for current liabilities
incurred in the usual and ordinary course of business, (b) discharged or
satisfied any Liens other than those securing, or paid any obligation or
liability other than, current liabilities shown on the Parent Balance Sheet and
current liabilities incurred since the Parent Balance Sheet Date, in each case
in the usual and ordinary course of business, (c) mortgaged, pledged or
subjected to Lien any of its assets, tangible or intangible, other than in the
usual and ordinary course of business, (d) sold, transferred or leased any of
its assets, except in the usual and ordinary course of business, (e) cancelled
or compromised any debt or claim, or waived or released any right of material
value, (f) suffered any physical damage, destruction or loss (whether or not
covered by insurance) that could reasonably be expected to have a material
adverse effect on the Condition of the Parent, (g) entered into any transaction
other than in the usual and ordinary course of business, (h) encountered any
labor union difficulties, (i) made or granted any wage or salary increase or
made any increase in the amounts payable under any profit sharing, bonus,
deferred compensation, severance pay, insurance, pension, retirement or other
employee benefit plan, agreement or arrangement, other than in the ordinary
course of business consistent with past practice, or entered into any employment
agreement, (j) issued or sold any shares of capital stock, bonds, notes,
debentures or other securities or granted any options (including employee stock
options), warrants or other rights with respect thereto, (k) declared or paid
any dividends on or made any other distributions with respect to, or purchased
or redeemed, any of its outstanding capital stock, (l) suffered or experienced
any change in, or condition affecting, the Condition of the Parent other than
changes, events or conditions in the usual and ordinary course of its business,
none of which (either by itself or in conjunction with all such other changes,
events and conditions) could reasonably be expected to have a material adverse
effect on the Condition of the Parent, (m) made any change in the accounting
principles, methods or practices followed by it or depreciation or amortization
policies or rates theretofore adopted, (n) made or permitted any amendment or
termination of any material contract, agreement or license to which it is a
party, (o) suffered any material loss not reflected in the Parent Balance Sheet
or its statement of income for the year ended on the Parent Balance Sheet Date,
(p) paid, or made any accrual or arrangement for payment of, bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer, director, employee, stockholder or consultant, (q) made or
agreed to make any charitable contributions or incurred any non-business
expenses in excess of $5,000 in the aggregate or (r) entered into any agreement,
or otherwise obligated itself, to do any of the foregoing.
 
Section 3.16                      Tax Returns and Audits.  All required federal,
state and local Tax Returns of Parent have been accurately prepared in all
material respects and duly and timely filed, and all federal, state and local
Taxes required to be paid with respect to the periods covered by such returns
have been paid to the extent that the same are material and have become due,
except where the failure so to file or pay could not reasonably be expected to
have a material adverse effect upon the Condition of the Parent. Parent is not
and has not been delinquent in the payment of any Tax. Parent has not had a Tax
deficiency assessed against it. None of Parent’s federal income, state and local
income and franchise tax returns has been audited by any governmental authority.
The reserves for Taxes reflected on the Parent Balance Sheet are sufficient for
the payment of all unpaid Taxes payable by Parent with respect to the period
ended on the Parent Balance Sheet Date. There are no federal, state, local or
foreign audits, actions, suits, proceedings, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns of Parent now
pending, and Parent has not received any notice of any proposed audits,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns.
 

 
21

--------------------------------------------------------------------------------

 

Section 3.17                      Employee Benefit Plans; ERISA.
 
(a)           Except as disclosed in the Parent SEC Documents, there are no
“employee benefit plans” (within the meaning of Section 3(3) of ERISA) nor any
other employee benefit or fringe benefit arrangements, practices, contracts,
policies or programs other than programs merely involving the regular payment of
wages, commissions, or bonuses established, maintained or contributed to by
Parent. Any plans listed in the Parent SEC Documents are hereinafter referred to
as the “Parent Employee Benefit Plans.”
 
(b)           Any current and prior material documents, including all amendments
thereto, with respect to each Parent Employee Benefit Plan have been given to
the Company or its advisors.
 
(c)           All Parent Employee Benefit Plans are in material compliance with
the applicable requirements of ERISA, the Code and any other applicable state,
federal or foreign law.
 
(d)           There are no pending, or to the knowledge of Parent, threatened,
claims or lawsuits which have been asserted or instituted against any Parent
Employee Benefit Plan, the assets of any of the trusts or funds under the Parent
Employee Benefit Plans, the plan sponsor or the plan administrator of any of the
Parent Employee Benefit Plans or against any fiduciary of a Parent Employee
Benefit Plan with respect to the operation of such plan.
 
(e)           There is no pending, or to the knowledge of Parent, threatened,
investigation or pending or possible enforcement action by the Pension Benefit
Guaranty Corporation, the Department of Labor, the Internal Revenue Service or
any other government agency with respect to any Parent Employee Benefit Plan.
 
(f)           No actual or, to the knowledge of Parent, contingent liability
exists with respect to the funding of any Parent Employee Benefit Plan or for
any other expense or obligation of any Parent Employee Benefit Plan, except as
disclosed on the financial statements of Parent or the Parent SEC Documents, and
to the knowledge of Parent, no contingent liability exists under ERISA with
respect to any “multi-employer plan,” as defined in Section 3(37) or Section
4001(a)(3) of ERISA.
 
Section 3.18                      Litigation.  There is no legal action, suit,
arbitration or other legal, administrative or other governmental proceeding
pending or, to the knowledge of Parent, threatened against or affecting Parent
or Acquisition Corp. or any of their respective properties, assets or
businesses. To the knowledge of Parent, neither Parent nor Acquisition Corp. is
in default with respect to any order, writ, judgment, injunction, decree,
determination or award of any court or any governmental agency or
instrumentality or arbitration authority.
 
Section 3.19                      Licenses. Parent possesses from all
appropriate governmental authorities all licenses, permits, authorizations,
approvals, franchises and rights necessary for the Company to engage in the
business currently conducted by it, all of which are in full force and effect.
 

 
22

--------------------------------------------------------------------------------

 

Section 3.20                      Interested Party Transactions.  No officer,
director or stockholder of Parent or any Affiliate or “associate” (as such term
is defined in Rule 405 under the Securities Act) of any such Person or of Parent
has or has had, either directly or indirectly, (a) an interest in any Person
that (i) furnishes or sells services or products that are furnished or sold or
are proposed to be furnished or sold by Parent or (ii) purchases from or sells
or furnishes to Parent any goods or services, or (b) a beneficial interest in
any contract or agreement to which Parent is a party or by which it or any of
its assets may be bound or affected.
 
Section 3.21                      Questionable Payments.  Neither Parent,
Acquisition Corp. nor, to the knowledge of Parent, any director, officer, agent,
employee or other Person associated with or acting on behalf of Parent or
Acquisition Corp. has used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payments to government officials or
employees from corporate funds; established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; made any false or
fictitious entries on the books of record of any such corporations; or made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.
 
Section 3.22                      Obligations to or by Stockholders.  Parent has
no liability or obligation or commitment to any stockholder of Parent or any
Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any stockholder of Parent, nor does any stockholder of Parent
or any such Affiliate or associate have any liability, obligation or commitment
to Parent.
 
Section 3.23                      Assets and Contracts.  Except as expressly set
forth in this Agreement, the Parent Balance Sheet or the notes thereto, or the
Parent SEC Documents, Parent is not a party to any written or oral agreement not
made in the ordinary course of business that is material to Parent. Parent does
not own any real property. Except as expressly set forth in this Agreement, the
Parent Balance Sheet or the notes thereto, or the Parent SEC Documents, Parent
is not a party to or otherwise barred by any written or oral (a) agreement with
any labor union, (b) agreement for the purchase of fixed assets or for the
purchase of materials, supplies or equipment in excess of normal operating
requirements, (c) agreement for the employment of any officer, individual
employee or other Person on a full-time basis or any agreement with any Person
for consulting services, (d) bonus, pension, profit sharing, retirement, stock
purchase, stock option, deferred compensation, medical, hospitalization or life
insurance or similar plan, contract or understanding with respect to any or all
of the employees of Parent or any other Person, (e) indenture, loan or credit
agreement, note agreement, deed of trust, mortgage, security agreement,
promissory note or other agreement or instrument relating to or evidencing
Indebtedness for Borrowed Money or subjecting any asset or property of Parent to
any Lien or evidencing any Indebtedness, (f) guaranty of any Indebtedness, (g)
lease or agreement under which Parent is lessee of or holds or operates any
property, real or personal, owned by any other Person, (h) lease or agreement
under which Parent is lessor or permits any Person to hold or operate any
property, real or personal, owned or controlled by Parent, (i) agreement
granting any preemptive right, right of first refusal or similar right to any
Person, (j) agreement or arrangement with any Affiliate or any “associate” (as
such term is defined in Rule 405 under the Securities Act) of Parent or any
present or former officer, director or stockholder of Parent, (k) agreement
obligating Parent to pay any royalty or similar charge for the use or
exploitation of any tangible or intangible property, (1) covenant not to compete
or other restriction on its ability to conduct a business or engage in any other
activity, (m) distributor, dealer, manufacturer’s representative,
 

 
23

--------------------------------------------------------------------------------

 

sales agency, franchise or advertising contract or commitment, (n) agreement to
register securities under the Securities Act, (o) collective bargaining
agreement or (p) agreement or other commitment or arrangement with any Person
continuing for a period of more than three months from the Closing Date that
involves an expenditure or receipt by Parent in excess of $1,000. Parent
maintains no insurance policies or insurance coverage of any kind with respect
to Parent, its business, premises, properties, assets, employees and agents. No
consent of any bank or other depository is required to maintain any bank
account, other deposit relationship or safety deposit box of Parent in effect
following the consummation of the Merger and the transactions contemplated
hereby.
 
Section 3.24                      Employees.  Other than pursuant to ordinary
arrangements of employment compensation, Parent is not under any obligation or
liability to any officer, director, employee or Affiliate of Parent.
 
Section 3.25                      Disclosure.  There is no fact relating to
Parent that Parent has not disclosed to the Company in writing that materially
and adversely affects nor, insofar as Parent can now foresee, will materially
and adversely affect, the condition (financial or otherwise), properties,
assets, liabilities, business operations, results of operations or prospects of
Parent. No representation or warranty by Parent herein and no information
disclosed in the schedules or exhibits hereto by Parent contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.
 
ARTICLE IV.
 
ADDITIONAL REPRESENTATIONS, WARRANTIES AND
 
COVENANTS OF THE STOCKHOLDERS
 
Promptly after the Effective Time, Parent shall cause to be mailed to each
holder of record of Company Common Stock that was converted pursuant to Section
1.06 hereof into the right to receive Parent Stock a letter of transmittal
(“Letter of Transmittal”) that shall contain additional representations,
warranties and covenants of such Stockholder, including without limitation, that
(a) such Stockholder has full right, power and authority to deliver such Company
Common Stock and Letter of Transmittal, (b) the delivery of such Company Common
Stock will not violate or be in conflict with, result in a breach of or
constitute a default under, any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or other agreement or instrument to which
such Stockholder is bound or affected, (c) such Stockholder has good, valid and
marketable title to all shares of Company Common Stock indicated in such Letter
of Transmittal and that such Stockholder is not affected by any voting trust,
agreement or arrangement affecting the voting rights of such Company Common
Stock, (d) whether such Stockholder is an “accredited investor,” as such term is
defined in Regulation D under the Securities Act and that such Stockholder is
acquiring Parent Stock for investment purposes, and not with a view to selling
or otherwise distributing such Parent Stock in violation of the Securities Act
or the securities laws of any state and (e) such Stockholder has had an
opportunity to ask and receive answers to any questions such Stockholder may
have had concerning the terms and conditions of the Merger and the Parent Stock
and has obtained any additional information that such Stockholder has requested.
Delivery shall be effected, and risk of loss and title to the Company Common
Stock shall pass, only upon delivery to Parent (or an agent of Parent) of (x)
certificates evidencing ownership thereof as contemplated by Section 1.07 hereof
(or affidavit of lost certificate), and (y) the Letter of Transmittal containing
the representations, warranties and covenants contemplated by this Article IV.
 

 
24

--------------------------------------------------------------------------------

 



 
ARTICLE V.
 
CONDUCT OF BUSINESSES PENDING THE MERGER.
 
Section 5.01                      Conduct of Business by the Company Pending the
Merger.  Prior to the Effective Time, unless Parent or Acquisition Corp. shall
otherwise agree in writing or as otherwise contemplated by this Agreement:
 
(a)           the business of the Company shall be conducted only in the
ordinary course;
 
(b)           the Company shall not (i) directly or indirectly redeem, purchase
or otherwise acquire or agree to redeem, purchase or otherwise acquire any
shares of its capital stock; (ii) amend its Charter except to effectuate the
transactions contemplated in the Disclosures or (iii) split, combine or
reclassify the outstanding Company Common Stock or declare, set aside or pay any
dividend payable in cash, stock or property or make any distribution with
respect to any such stock;
 
(c)           the Company shall not (i) issue or agree to issue any additional
shares of, or options, warrants or rights of any kind to acquire any shares of,
Company Common Stock, except to issue shares of Company Common Stock in
connection with any matter relating to the Disclosures; (ii) acquire or dispose
of any fixed assets or acquire or dispose of any other substantial assets other
than in the ordinary course of business; (iii) incur additional Indebtedness or
any other liabilities or enter into any other transaction other than in the
ordinary course of business; (iv) enter into any contract, agreement, commitment
or arrangement with respect to any of the foregoing or (v) except as
contemplated by this Agreement, enter into any contract, agreement, commitment
or arrangement to dissolve, merge, consolidate or enter into any other material
business combination;
 
(d)           the Company shall use its best efforts to preserve intact the
business organization of the Company, to keep available the service of its
present officers and key employees, and to preserve the good will of those
having business relationships with it;
 
(e)           the Company will not, nor will it authorize any director or
authorize or permit any officer or employee or any attorney, accountant or other
representative retained by it to make, solicit, encourage any inquiries with
respect to, or engage in any negotiations concerning, any Acquisition Proposal
(as defined below for purposes of this paragraph). The Company will promptly
advise Parent orally and in writing of any such inquiries or proposals (or
requests for information) and the substance thereof. As used in this paragraph,
“Acquisition Proposal” shall mean any proposal for a merger or other business
combination involving the Company or for the acquisition of a substantial equity
interest in it or any material assets of it other than as contemplated by this
Agreement. The Company will immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any Person conducted
heretofore with respect to any of the foregoing; and
 

 
25

--------------------------------------------------------------------------------

 



 
(f)           the Company will not enter into any new employment agreements with
any of its officers or employees or grant any increases in the compensation or
benefits of its officers and employees or amend any employee benefit plan or
arrangement.
 
Section 5.02                      Conduct of Business by Parent and Acquisition
Corp. Pending the Merger. Prior to the Effective Time, unless the Company shall
otherwise agree in writing or as otherwise contemplated by this Agreement:
 
(a)           the business of Parent and Acquisition Corp. shall be conducted
only in the ordinary course; provided, however, that Parent shall take the steps
necessary to have discontinued its existing business without liability to Parent
or Acquisition Corp. immediately following the Effective Time;
 
(b)           neither Parent nor Acquisition Corp. shall (i) directly or
indirectly redeem, purchase or otherwise acquire or agree to redeem, purchase or
otherwise acquire any shares of its capital stock; (ii) amend its charter or
by-laws other than to effectuate the transactions contemplated hereby; or (iii)
split, combine or reclassify its capital stock or declare, set aside or pay any
dividend payable in cash, stock or property or make any distribution with
respect to such stock;
 
(c)           neither Parent nor Acquisition Corp. shall (i) issue or agree to
issue any additional shares of, or options, warrants or rights of any kind to
acquire shares of, its capital stock; (ii) acquire or dispose of any assets
other than in the ordinary course of business (except for dispositions in
connection with Section 5.02(a) hereof); (iii) incur additional Indebtedness or
any other liabilities or enter into any other transaction except in the ordinary
course of business; (iv) enter into any contract, agreement, commitment or
arrangement with respect to any of the foregoing or (v) except as contemplated
by this Agreement, enter into any contract, agreement, commitment or arrangement
to dissolve, merge, consolidate or enter into any other material business
contract or enter into any negotiations in connection therewith;
 
(d)           neither Parent nor Acquisition Corp. will, nor will they authorize
any director or authorize or permit any officer or employee or any attorney,
accountant or other representative retained by them to, make, solicit, encourage
any inquiries with respect to, or engage in any negotiations concerning, any
Acquisition Proposal (as defined below for purposes of this paragraph). Parent
will promptly advise the Company orally and in writing of any such inquiries or
proposals (or requests for information) and the substance thereof. As used in
this paragraph, “Acquisition Proposal” shall mean any proposal for a merger or
other business combination involving Parent or Acquisition Corp. or for the
acquisition of a substantial equity interest in either of them or any material
assets of either of them other than as contemplated by this Agreement. Parent
will immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Person conducted heretofore with respect to
any of the foregoing; and
 

 
26

--------------------------------------------------------------------------------

 



 
(e)           neither Parent nor Acquisition Corp. will enter into any new
employment agreements with any of their officers or employees or grant any
increases in the compensation or benefits of their officers and employees.
 
ARTICLE VI.
 
ADDITIONAL AGREEMENTS
 
Section 6.01                      Access and Information.  The Company, on the
one hand, and Parent and Acquisition Corp., on the other hand, shall each afford
to the other and to the other’s accountants, counsel and other representatives
full access during normal business hours throughout the period prior to the
Effective Time to all of its properties, books, contracts, commitments and
records (including but not limited to tax returns) and during such period, each
shall furnish promptly to the other all information concerning its business,
properties and personnel as such other party may reasonably request, provided
that no investigation pursuant to this Section 6.01 shall affect any
representations or warranties made herein. Each party shall hold, and shall
cause its employees and agents to hold, in confidence all such information
(other than such information that (a) is already in such party’s possession or
(b) becomes generally available to the public other than as a result of a
disclosure by such party or its directors, officers, managers, employees, agents
or advisors or (c) becomes available to such party on a non-confidential basis
from a source other than a party hereto or its advisors, provided that such
source is not known by such party to be bound by a confidentiality agreement
with or other obligation of secrecy to a party hereto or another party until
such time as such information is otherwise publicly available; provided,
however, that (i) any such information may be disclosed to such party’s
directors, officers, employees and representatives of such party’s advisors who
need to know such information for the purpose of evaluating the transactions
contemplated hereby (it being understood that such directors, officers,
employees and representatives shall be informed by such party of the
confidential nature of such information), (ii) any disclosure of such
information may be made as to which the party hereto furnishing such information
has consented in writing and (iii) any such information may be disclosed
pursuant to a judicial, administrative or governmental order or request;
provided, further, that the requested party will promptly so notify the other
party so that the other party may seek a protective order or appropriate remedy
and/or waive compliance with this Agreement and if such protective order or
other remedy is not obtained or the other party waives compliance with this
provision, the requested party will furnish only that portion of such
information that is legally required and will exercise its best efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the information furnished. If this Agreement is
terminated, each party will deliver to the other all documents and other
materials (including copies) obtained by such party or on its behalf from the
other party as a result of this Agreement or in connection herewith, whether so
obtained before or after the execution hereof.
 
Section 6.02                      Additional Agreements.  Subject to the terms
and conditions herein provided, each of the parties hereto agrees to use its
commercially reasonable efforts to take, or cause to be taken, all action and to
do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including using its commercially
reasonable
 

 
27

--------------------------------------------------------------------------------

 

efforts to satisfy the conditions precedent to the obligations of any of the
parties hereto, to obtain all necessary waivers, and to lift any injunction or
other legal bar to the Merger (and, in such case, to proceed with the Merger as
expeditiously as possible). In order to obtain any necessary governmental or
regulatory action or non-action, waiver, consent, extension or approval, each of
Parent, Acquisition Corp. and the Company agrees to take all reasonable actions
and to enter into all reasonable agreements as may be necessary to obtain timely
governmental or regulatory approvals and to take such further action in
connection therewith as may be necessary. In case at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement, the proper officers and/or directors of Parent,
Acquisition Corp. and the Company shall take all such necessary action.
 
Section 6.03                      Publicity.  No party shall issue any press
release or public announcement pertaining to the Merger that has not been agreed
upon in advance by Parent and the Company, except as Parent reasonably
determines to be necessary in order to comply with the rules of the Commission
or of the principal trading exchange or market for the Parent Common Stock,
provided, that in such case Parent will use its best efforts to allow the
Company to review and reasonably approve any such press release or public
announcement prior to its release.
 
Section 6.04                      Appointment of Directors and
Officers.  Immediately at the Effective Time, Parent shall accept the
resignations of the current officers and directors of Parent, and shall cause
the persons listed as directors in Exhibit D hereto to be elected to the Board
of Directors of Parent. At the first annual meeting of Parent stockholders and
thereafter, the election of members of Parent’s Board of Directors shall be
accomplished in accordance with the By-laws of Parent and the rules of the
Commission.
 
ARTICLE VII.
 
CONDITIONS TO PARTIES’ OBLIGATIONS
 
Section 7.01                      Conditions to Parent and Acquisition Corp.
Obligations.  The obligations of Parent and Acquisition Corp. under the Merger
Documents are subject to the fulfillment, at or prior to the Closing, of the
following conditions, any of which may be waived in whole or in part by Parent:
 
(a)           The representations and warranties of the Company under this
Agreement shall be deemed to have been made again on the Closing Date and shall
then be true and correct in all material respects.
 
(b)           The Company shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.
 
(c)           There shall not exist on the Closing Date any Default (as defined
below) or Event of Default (as defined below) or any event or condition that,
with the giving of notice or lapse of time or both, would constitute a Default
or Event of Default and, since the Company Balance Sheet Date, there shall have
been no material adverse change in the Condition of the Company. For purposes of
this Agreement, “Default” shall mean a default or failure in the due observance
or performance of any covenant, condition or agreement on the part of a party to
be
 

 
28

--------------------------------------------------------------------------------

 

observed or performed under the terms of the Merger Documents, if such default
or failure in performance shall remain un-remedied for five (5) days.
Furthermore, for purposes of this Agreement, “Event of Default” shall mean (i)
the failure to pay any Indebtedness for Borrowed Money, or any interest or
premium thereon, within five (5) days after the same shall become due, whether
such Indebtedness shall become due by scheduled maturity, by required
prepayment, by acceleration, by demand or otherwise, (ii) an event of default
under any agreement or instrument evidencing or securing or relating to any such
Indebtedness or (iii) the failure to perform or observe any material term,
covenant, agreement or condition on its part to be performed or observed under
any agreement or instrument evidencing or securing or relating to any such
Indebtedness when such term, covenant or agreement is required to be performed
or observed.
 
(d)           No action or proceeding before any court, governmental body or
agency shall have been threatened, asserted or instituted to restrain or
prohibit, or to obtain substantial damages in respect of, the Merger Documents
or the carrying out of the transactions contemplated by the Merger Documents.
 
(e)           Parent and Acquisition Corp. shall have received the following:
 
(i)           copies of resolutions of the Board of Directors and the
Stockholders, certified by the Secretary of the Company, authorizing and
approving the execution, delivery and performance of the Merger Documents and
all other documents and instruments to be delivered pursuant thereto;
 
(ii)           a certificate of incumbency executed by the Secretary of the
Company certifying the names, titles and signatures of the officers authorized
to execute any documents referred to in this Agreement and further certifying
that the Charter of the Company delivered to Parent and Acquisition Corp. at the
time of the execution of this Agreement have been validly adopted and have not
been amended or modified;
 
(iii)           a certificate, dated the Closing Date, executed by the Chief
Executive Officer of the Company certifying that he has no knowledge of any plan
to issue any securities of the Company, and the Company has not entered into any
agreement, written or oral, to issue any securities of the Company except as
described in the Disclosures or this Agreement;
 
(iv)           evidence as of a recent date of the good standing and corporate
existence of the Company issued by the Russian Federation and evidence that the
Company is qualified to transact business as a foreign corporation and is in
good standing in each state of the United States and in each other jurisdiction
where the character of the property owned or leased by it or the nature of its
activities makes such qualification necessary; and
 
(v)           such additional supporting documentation and other information
with respect to the transactions contemplated hereby as Parent and Acquisition
Corp. may reasonably request.
 

 
29

--------------------------------------------------------------------------------

 

(f)           All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and all certificates,
opinions, agreements, instruments and documents mentioned herein or incident to
any such transactions shall be reasonably satisfactory in form and substance to
Parent and Acquisition Corp. The Company shall furnish to Parent and Acquisition
Corp. such supporting documentation and evidence of the satisfaction of any or
all of the conditions precedent specified in this Section 7.01 as Parent or its
counsel may reasonably request.
 
Section 7.02                      Conditions to the Company’s Obligations.  The
obligations of the Company under the Merger Documents are subject to the
fulfillment, at or prior to the Closing, of the following conditions, any of
which may be waived in whole or in part by the Company.
 
(a)           The representations and warranties of Parent and Acquisition Corp.
under this Agreement shall be deemed to have been made again on the Closing Date
and shall then be true and correct in all material respects.
 
(b)           Parent and Acquisition Corp. shall have performed and complied in
all material respects with all agreements and conditions required by the Merger
Documents to be performed or complied with by them on or before the Closing
Date.
 
(c)           There shall not exist on the Closing Date any Default or Event of
Default or any event or condition that, with the giving of notice or lapse of
time or both, would constitute a Default or Event of Default and, since the
Parent Balance Sheet Date, there shall have been no material adverse change in
the Condition of the Parent.
 
(d)           The Company shall have received the following:
 
(i)           copies of resolutions of Parent’s and Acquisition Corp.’s
respective boards of directors and the sole stockholder of Acquisition Corp.,
certified by their respective Secretaries, authorizing and approving, to the
extent applicable, the execution, delivery and performance of the Merger
Documents and all other documents and instruments to be delivered by them
pursuant thereto;
 
(ii)           a certificate of incumbency executed by the respective
Secretaries of Parent and Acquisition Corp. certifying the names, titles and
signatures of the officers authorized to execute the documents referred to in
this Agreement and further certifying that the Certificates of Incorporation and
By-Laws of Parent and Acquisition Corp. appended thereto have not been amended
or modified.
 
(iii)           a certificate, dated the Closing Date, executed by the President
or Chief Executive Officer of each of the Parent and Acquisition Corp.,
certifying that (A) except for the filing of the Articles of Merger, all
consents, authorizations, orders and approvals of, and filings and registrations
with, any court, governmental body or instrumentality that are required for the
execution and delivery of the Merger Documents and the consummation of the
Merger shall have been duly made or obtained, and all material consents by third
parties required for the Merger have been obtained and (B) no action or
proceeding before any court, governmental body or agency has been threatened,
asserted or instituted to restrain or prohibit, or to obtain substantial damages
in respect of, the Merger Documents or the carrying out of the transactions
contemplated by any of the Merger Documents;
 

 
30

--------------------------------------------------------------------------------

 

(iv)           a certificate from the  Parent’s transfer agent and registrar,
certifying, as of the business day prior to the Closing Date, a true and
complete list of the names and addresses of the record owners of all of the
outstanding shares of Parent Common Stock, together with the number of shares of
Parent Common Stock held by each record owner and the total number of shares of
Parent Common Stock then outstanding;
 
(v)           the executed resignations of all directors and officers of Parent,
with the director resignations to take effect at the Closing Date;
 
(vi)           evidence as of a recent date and within five (5) days of the
Effective Date of the good standing and corporate existence of each of Parent
and Acquisition Corp. issued by the Secretary of State of the State of Nevada
and evidence that Parent and Acquisition Corp. are qualified to transact
business as foreign corporations and are in good standing in each state of the
United States and in each other jurisdiction where the character of the property
owned or leased by them or the nature of their activities makes such
qualification necessary; and
 
(vii)           such additional supporting documentation and other information
with respect to the transactions contemplated hereby as the Company may
reasonably request.
 
(e)           All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and all certificates,
opinions, agreements, instruments and documents mentioned herein or incident to
any such transactions shall be satisfactory in form and substance to the
Company. Parent and Acquisition Corp. shall furnish to the Company such
supporting documentation and evidence of satisfaction of any or all of the
conditions specified in this Section 7.02 as the Company may reasonably request.
 
(f)           No action or proceeding before any court, governmental body or
agency shall have been threatened, asserted or instituted to restrain or
prohibit, or to obtain substantial damages in respect of, the Merger Documents
or the carrying out of the transactions contemplated by the Merger Documents.
 
ARTICLE VIII.
 
INDEMNIFICATION AND RELATED MATTERS
 
Section 8.01                      Indemnification by Parent. Parent shall
indemnify and hold harmless the Company and the Stockholders (together the
“Company Indemnified Parties”), and shall reimburse the Company Indemnified
Parties for, any loss, liability, claim, damage, expense (including, but not
limited to, costs of investigation and defense and reasonable attorneys’ fees)
or diminution of value (collectively, “Damages”) arising from or in connection
with (a) any inaccuracy, in any material respect, in any of the representations
and warranties of Parent and Acquisition Corp. in this Agreement or in any
certificate delivered by Parent and Acquisition Corp. to the Company pursuant to
this Agreement, or any actions, omissions or statements of fact inconsistent
with any such representation or warranty, (b) any failure by Parent or
Acquisition Corp. to perform or comply in any material respect with any covenant
or agreement in this Agreement, (c) any claim for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by any such party with
 

 
31

--------------------------------------------------------------------------------

 

Parent or Acquisition Corp. in connection with any of the transactions
contemplated by this Agreement, (d) taxes attributable to any transaction or
event occurring on or prior to the Closing, (e) any claim relating to or arising
out of any liabilities reflected in the Parent Financial Statement or with
respect to accounting fees arising thereafter or (f) any litigation, action,
claim, proceeding or investigation by any third party relating to or arising out
of the business or operations of Parent, or the actions of Parent or any holder
of Parent capital stock prior to the Effective Time.
 
Section 8.02                      Survival. All representations, warranties,
covenants and agreements of Parent and Acquisition Corp. contained in this
Agreement or in any certificate delivered pursuant to this Agreement shall
survive the Closing for the time period set forth in Section 8.03
notwithstanding any investigation conducted with respect thereto. The
representations and warranties of the Company contained in this Agreement or in
any certificate delivered pursuant to this Agreement shall not survive the
Closing.
 
Section 8.03                      Time Limitations. Neither Parent nor
Acquisition Corp. shall have any liability (for indemnification or otherwise)
with respect to any representation or warranty, or agreement to be performed and
complied with prior to the Effective Time, unless on or before the two-year
anniversary of the Effective Time (the “Claims Deadline”), Parent is given
notice of a claim with respect thereto, in accordance with Section 8.05,
specifying the factual basis therefor in reasonable detail to the extent then
known by the Company Indemnified Parties.
 
Section 8.04                      Limitation on Liability. The obligations of
Parent and Acquisition Corp. to the Company Indemnified Parties set forth in
Section 8.01 shall be subject to the following limitations:
 
(a)           The aggregate liability of Parent and Acquisition Corp. to the
Company Indemnified Parties under this Agreement shall be payable by the
issuance of additional shares of Parent Common Stock pursuant to Section 8.06.
 
(b)           Other than claims based on fraud or for specific performance,
injunctive or other equitable relief, the indemnity provided in this Article
VIII shall be the sole and exclusive remedy of the Company Indemnified Parties
against Parent and Acquisition Corp. at law or equity for any matter covered by
Section 8.01.
 
Section 8.05                      Notice of Claims.
 
(a)           If, at any time on or prior to the Claims Deadline, any of the
Company Indemnified Parties shall assert a claim for indemnification pursuant to
Section 8.01, such Company Indemnified Party shall submit to Parent a written
claim in good faith signed by an authorized officer of the Company or other
Company Indemnified Party, as applicable, stating (i) that a Company Indemnified
Party incurred or reasonably believes it may incur Damages and the reasonable
estimate of the amount of any such Damages; (ii) in reasonable detail, the facts
alleged as the basis for such claim and the section or sections of this
Agreement alleged as the basis or bases for the claim; and (iii) if the Damages
have actually been incurred, the number of additional shares of Parent Common
Stock to which the Stockholders are entitled to with respect to such Damages,
which shall be determined as provided in Section 8.06 below. If the claim is
 

 
32

--------------------------------------------------------------------------------

 

for Damages which the Company Indemnified Parties reasonably believe may be
incurred or are otherwise un-liquidated, the written claim of the applicable
Company Indemnified Party shall state the reasonable estimate of such Damages,
in which event a claim shall be deemed to have been asserted under this Article
VIII in the amount of such estimated Damages, but no distribution of additional
shares of Parent Common Stock to the Stockholders pursuant to Section 8.06 below
shall be made until such Damages have actually been incurred.
 
(b)           In the event that any action, suit or proceeding is brought
against any Company Indemnified Party with respect to which Parent may have
liability under this Article VIII, Parent shall have the right, at its cost and
expense, to defend such action, suit or proceeding in the name and on behalf of
the Company Indemnified Party; provided, however, that a Company Indemnified
Party shall have the right to retain its own counsel, with fees and expenses
paid by Parent, if representation of the Company Indemnified Party by counsel
retained by Parent would be inappropriate because of actual or potential
differing interests between Parent and the Company Indemnified Party. In
connection with any action, suit or proceeding subject to Article VIII, Parent
and each Company Indemnified Party agree to render to each other such assistance
as may reasonably be required in order to ensure proper and adequate defense of
such action, suit or proceeding. Parent shall not, without the prior written
consent of the applicable Company Indemnified Party, which consent shall not be
unreasonably withheld or delayed, settle or compromise any claim or demand if
such settlement or compromise does not include an irrevocable and unconditional
release of such Company Indemnified Party for any liability arising out of such
claim or demand.
 
Section 8.06                      Payment of Damages. In the event that the
Company Indemnified Parties shall be entitled to indemnification pursuant to
this Article VIII for actual Damages incurred by them, Parent shall, within
thirty (30) days after the final determination of the amount of such Damages,
issue to the Stockholders that number of additional shares of Parent Common
Stock in an aggregate amount equal to the quotient obtained by dividing (x) the
amount of such Damages by (y) the Fair Market Value per share of the Parent
Common Stock as of the date (the “Determination Date”) of the submission of the
notice of claim to Parent pursuant to Section 8.05. Such shares of Parent Common
Stock shall be issued to the Stockholders pro rata, in proportion to the number
of shares of Parent Common Stock issued (or issuable) to the Stockholders at the
Effective Time. For purposes of this Section 8.06, “Fair Market Value” shall
mean, with respect to a share of Parent Common Stock on any Determination Date,
the average of the daily closing prices for the 10 consecutive business days
prior to such date. The closing price for each day shall be the last sales price
or in case no sale takes place on such day, the average of the closing high bid
and low asked prices, in either case (a) as officially quoted on the OTC
Bulletin Board, the NYSE Amex, the NASDAQ Stock Market or such other market on
which the Parent Common Stock is then listed for trading or quoted, or (b) if,
in the reasonable judgment of the Board of Directors of Parent, the OTC Bulletin
Board, the NYSE Amex or the NASDAQ Stock Market is no longer the principal
United States market for the Parent Common Stock, then as quoted on the
principal United States market for the Parent Common Stock as determined by the
Board of Directors of Parent, or (c) if, in the reasonable judgment of the Board
of Directors of Parent, there exists no principal United States market for the
Parent Common Stock, then as reasonably determined in good faith by the Board of
Directors of Parent.
 

 
33

--------------------------------------------------------------------------------

 



 
ARTICLE IX.
 
TERMINATION PRIOR TO CLOSING
 
Section 9.01                      Termination of Agreement.  This Agreement may
be terminated at any time prior to the Closing:
 
(a)           by the mutual written consent of the Company, Acquisition Corp.
and Parent;
 
(b)           by the Company, if Parent or Acquisition Corp. (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date, or (ii) materially breach
any of their representations, warranties or covenants contained herein, which
failure or breach is not cured within thirty (30) days after the Company has
notified Parent and Acquisition Corp. of its intent to terminate this Agreement
pursuant to this paragraph (b);
 
(c)           by Parent and Acquisition Corp. if the Company (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date or (ii) materially
breaches any of its representations, warranties or covenants contained herein,
which failure or breach is not cured within thirty (30) days after Parent or
Acquisition Corp. has notified the Company of its intent to terminate this
Agreement pursuant to this paragraph (c);
 
(d)           by either the Company, on the one hand, or Parent and Acquisition
Corp., on the other hand, if there shall be any order, writ, injunction or
decree of any court or governmental or regulatory agency binding on Parent,
Acquisition Corp. or the Company that prohibits or materially restrains any of
them from consummating the transactions contemplated hereby, provided that the
parties hereto shall have used their best efforts to have any such order, writ,
injunction or decree lifted and the same shall not have been lifted within
ninety (90) days after entry by any such court or governmental or regulatory
agency; or
 
(e)           by either the Company, on the one hand, or Parent and Acquisition
Corp., on the other hand, if the Closing has not occurred on or prior to
December 31, 2009 , or such later date, which shall be no later than January 31,
2010, for any reason other than delay or nonperformance of the party seeking
such termination.
 
Section 9.02                      Termination of Obligations.  Termination of
this Agreement pursuant to this Article IX shall terminate all obligations of
the parties hereunder, except for the obligations under Sections 6.01, 10.03 and
10.11; provided, however, that termination pursuant to paragraphs (b) or (c) of
Section 9.01 shall not relieve the defaulting or breaching party or parties from
any liability to the other parties hereto.
 

 
34

--------------------------------------------------------------------------------

 



 
ARTICLE X.
 
MISCELLANEOUS
 
Section 10.01                                Notices.  Any notice, request or
other communication hereunder shall be given in writing and shall be served
either personally, by overnight delivery or delivered by mail, certified return
receipt and addressed to the following addresses:
 
(a)           If to Parent or Acquisition Corp.:
Caribbean Villa Catering Corporation
38 Playa Laguna
Sausa, Dominican Republic
Attention: Robert Seeley


With a copy to:


Roxanne K. Beilly, Esq.
Schneider Weinberger & Beilly LLP
2200 Corporate Blvd., N.W., Suite 210
Boca Raton, FL 33431


(b)           If to the Company:
 
CJSC Globotek
 
With a copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attention: Andrea Cataneo, Esq.
 
Notices shall be deemed received at the earlier of actual receipt or three (3)
business days following mailing. Counsel for a party (or any authorized
representative) shall have authority to accept delivery of any notice on behalf
of such party.
 
Section 10.02                                Entire Agreement.  This Agreement,
including the schedules and exhibits attached hereto and other documents
referred to herein, contains the entire understanding of the parties hereto with
respect to the subject matter hereof. This Agreement supersedes all prior
agreements and undertakings between the parties with respect to such subject
matter.
 
Section 10.03                                Expenses.  Each party shall bear
and pay all of the legal, accounting and other expenses incurred by it in
connection with the transactions contemplated by this Agreement.
 
Section 10.04                                Time.  Time is of the essence in
the performance of the parties’ respective obligations herein contained.
 

 
35

--------------------------------------------------------------------------------

 

Section 10.05                                Severability.  Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 10.06                                Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns and heirs; provided, however, that
neither party shall directly or indirectly transfer or assign any of its rights
hereunder in whole or in part without the written consent of the others, which
may be withheld in its sole discretion, and any such transfer or assignment
without said consent shall be void.
 
Section 10.07                                No Third Parties Benefited.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto, their successors, assigns and heirs, and no other Person shall
have any right or action under this Agreement.
 
Section 10.08                                Counterparts.  This Agreement may
be executed in one or more counterparts, with the same effect as if all parties
had signed the same document. Each such counterpart shall be an original, but
all such counterparts together shall constitute a single agreement.
 
Section 10.09                                Recitals, Schedules and
Exhibits.  The Recitals, Schedules and Exhibits to this Agreement are
incorporated herein and, by this reference, made a part hereof as if fully set
forth herein.
 
Section 10.10                                Section Headings and Gender.  The
Section headings used herein are inserted for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement. All
personal pronouns used in this Agreement shall include the other genders,
whether used in the masculine, feminine or neuter gender, and the singular shall
include the plural, and vice versa, whenever and as often as may be appropriate.
 
Section 10.11                                Governing Law.  This Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York without regard to principles of conflicts of laws,
except that the applicable terms of Section 1 shall be governed by the NRS.
 
[Signature Page Follows]
 


 


 

 
36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.
 
PARENT:
CARIBBEAN VILLA CATERING CORPORATION




By:/s/ Robert Seeley
     Name: Robert Seeley
     Title: President


ACQUISITION CORP:
GLOBOTEK ACQUISITION CORP.




By:/s/ Robert Seeley
     Name: Robert Seeley
     Title: President


COMPANY:
CJSC GLOBOTEK




By:/s/ Tanebaum Vladisav Feliksovich
     Name:  Tanebaum Vladisav Feliksovich
     Title:  President
 
 
 
[SIGNATURE PAGE TO AGREEMENT OF MERGER AND PLAN OF REORGANIZATION]
 


 


 


 


 


 


 


 

 
37

--------------------------------------------------------------------------------

 





 
Schedule 1.06(a)(ii)
 


 


 
№
Individuals
Number of Shares Held
Share in the charter capital (%)
1
Lukin Dmitry Viktorovich
14
14
2
Lukin Alexander Viktorovich
14
14
3
Lukin Sergey Viktorovich
14
14
4
Lapkin Alexander Nikolaevich
14
14
5
Lapkin Sergey Alexandrovich
14
14
6
Chernykh Elena Alexandrovna
14
14
7
Tenenbaum Vladislav
14
14
8
Aksutin Alexandre Vladimirovich
2
2



 

 
38

--------------------------------------------------------------------------------

 
